Pee Curiam.
This case is before us on a demurrer to the return made under an alternative writ of mandamus. The relator is Joseph W. Sutton. The respondents are the collector of taxes of Maurice River township and the township of Maurice River. The facts, condensed, are that Joseph W. Sutton was the owner of five acres of land in Maurice River township, two of which were used for cemetery purposes. Sutton did not pay the taxes due upon this property, and on August 8th, 1914, Ellis Boggs, the then collector of taxes of the township, offered the property for sale. It was bought by the township. Boggs delivered to the township a certificate of sale, duly acknowledged. On September 4th, 1914, this *1136certificate was recorded in the Cumberland county clerk’s -office. On April 25th, 1915, the township served on Sntton a notice in writing to redeem. An affidavit of the service was made. Sutton did not redeem. On January 8th, 1918, the notice to redeem, affidavit of service of notice to redeem, and an affidavit of non-redemption made by the township clerk were attached to the tax certificate recorded in the Cumberland county clerk’s office as a deed, and the tax deed was at the same time filed with the county clerk. Sutton then endeavored to set aside the tax sale by a writ of certiorari. In the Court of Errors and Appeals of this state it was finally decided, on November 17th, 1919, that in view of the provisions of section 14 of the Certiorari act of 1903 a review of the sale for unpaid taxes is limited to three years from the date of sale. The judgment of the Supreme Court dismissing the writ of certiorari was affirmed. Sutton then took another course. He filed a bill in the Court of Chancery to restrain an action of ejectment instituted by the township. This bill was dismissed on the ground that where the legal remedy is debarred by laches, equitable relief will not be afforded. An appeal was taken to the Court of Errors and Appeals from this decree, and on February 9th, 1922, the decree dismissing the bill was affirmed. Notwithstanding the sale the lands were assessed each year in the name of Sutton. On July 1st, 1923, Sutton tendered to the present collector of taxes the amount of all taxes due from 1913 to 1923. This tender was refused. He then applied for a writ of mandamus. The purpose of this proceeding is to permit the redemption of said lands by compelling the acceptance of the amount tendered. The effect of allowing the writ would be to hold the proceeding under which the tax sale was conducted void after it has been twice held by the Court of Errors and Appeals that Sutton was in laches and could not attack the proceedings because of his laches. The effect of granting to the relator the remedy he seeks would be to permit a collateral attack upon the tax proceedings'after the relator has been held barred from making a direct attack. The power to issue a writ of mandamus is a *1137discretionary one. Jones Co. v. Guttenberg, 66 N. J. L. 58. To entitle a relator to his remedy it must appear that the relator has a legal right to have something done by the party to whom he seeks to have the writ directed and which has not been done. Nicholson Pavement Co. v. Mayor of Newark, 35 Id. 396. We think we should not mandamus the present collector of Maurice River township to accept the amount tendered by the relator, and thereby permit the relator to redeem, as the relator did not take within time the usual and proper method to have tine validity of the lax sale adjudicated. By reason of the ladies of the relator in this respect others may have obtained rights in the property which would he jeopardized. The legal right of the relator is not clear. The demurrer will lie overruled. The respondents are entitled to judgment on the demurrer, with costs.